                                         ^(f
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                  -X
HILARY BEST,
                                                                            MEMORANDUM & ORDER
                                  Plaintiff,
                                                                              12-CV-6142(NGG)(SMG)
                 -against-

ANN MARIE BARBAROTTA,YEVGENIY
KHALDAROV,DR. MA LOURDES GONZALEZ,and
DR.PHILIP NINAN,

                                  Defendants.*
                                                                  X
NICHOLAS G. GARAUFIS,United States District Judge.

        This action stems from pro se Plaintiff Hilary Best's allegation that, on December 4,

2012, he was involuntarily committed to the Creedmoor Psychiatric Center("Creedmoor") in

violation of42 U.S.C. § 1983 and the Fourteenth Amendment to the United States Constitution.

(See Am. Compl.(Dkt. 6)at 6-8.) The case was terminated on November 9,2017 when the

court so-ordered a stipulation of settlement and order of dismissal with prejudice (the

"Stipulation"), to which the remaining defendants and Plaintiff had agreed. ISee Stipulation of

Settlement("Stip.")(Dkt. 159).) However,on January 21,2019, Plaintifffiled a motion to

vacate the Stipulation pursuant to Federal Rule of Civil Procedure 60(b). (Mot. to Vacate the

Stip.("Mot.")(Dkt. 198).) The undersigned referred Plaintiffs motion to Magistrate Judge

Steven M.Gold, who issued a report and recommendation("R&R")that the court deny

Plaintiffs motion. (R&R(Dkt. 206).) Plaintiff objected to the R&R(see PI. Am. Obj. to R&R



* Defendants Jennifer Schecter and Kevin Rooney were dismissed from this action on January 10,2013. (See Jan.
10, 2013 Mem.& Order(Dkt. 9).) Defendants Myles Schneider, Ankur Saraiya, and Michael Hogan were
dismissed from this action on September 21,2015. (See Sept. 21,2015 Mem.& Order(Dkt. 102).) Kristin M.
Woodlock was only named as a defendant in Plaintiff's proposed second amended complaint, which the court
denied him leave to file. (See Apr. 20,2016 Order(Dkt. 113); Proposed Second Am. Compl.(Dkt. 17).) The only
defendants who remained in this action at the time the Stipulation was signed are Ann Marie Barbarotta, Yevgeniy
Khaldarov, Dr. Ma Lourdes Gonzalez, and Dr. Philip Ninan.

                                                        1
("PI. Obj.")(Dkt. 213)), Defendants responded to Plaintiffs objection (see Defs. Resp. to PI.

Obj.("Defs. Resp.")(Dkt. 215)), and Plaintiff replied (see PI. Am. Reply ("PI. Reply")(Dkt.

227); PI. July 21, 2019 Letter (Dkt. 226); PI. July 24,2019 Letter (Dkt. 228)).

       For the following reasons, the court ADOPTS IN FULL the R&R and DENIES

Plaintiffs motion to vacate.

1.     BACKGROUND


       Plaintiffs alleges that, on December 4, 2012, he was involuntarily committed to

Creedmoor in violation of42 U.S.C. § 1983 and the Fourteenth Amendment. (See Am. Compl.

at 6-8.) After five years oflitigation in this court,the parties entered into settlement negotiations

in August 2017. (Decl. of Steven G. Morris ("Morris Deck")(Dkt. 168)^ 4.) On August 31,

2017,the parties orally agreed in principle to a settlement of$77,500. (Id. ^ 7.) After

Defendants sent Plaintiff an unsigned agreement "memorializing the terms ofthe settlement,"

Plaintiff responded with numerous alterations, including a demand for an additional $100,000.

(Id. ^^8-10.) Over the next two months,the parties continued to negotiate, with Plaintiff

proposing numerous revisions to settlement offers made by Defendants. (See id.         11-12.)

Among other changes. Plaintiffrepeatedly attempted to remove language relating to I.R.S. Form

1099(the "1099 Language")from the settlement, an alteration that Defendants found

unacceptable. (See id. H 12.J

       With negotiations stalled. Defendants requested a settlement conference. (Id. 13;^

Defs. Oct. 6,2017 Letter (Dkt. 150).) On November 8, 2017,the parties held a settlement

conference lasting over three hours, at the conclusion of which they executed a settlement

agreement—^the Stipulation. (See Nov. 8, 2017 Min. Entry(Dkt. 156).) The Stipulation

included the 1099 Language, which provides:
               Payment of the [settlement amount] shall be made as follows: To
               Plaintiff, by check made payable to "Hilary Best," the gross sum of
               One Hundred       and   Five Thousand      Dollars and     No   Cents
               ($105,000.00), for which an I.R.S. Form 1099 shall be issued to
               Plaintiff, in full and complete satisfaction of any and all claims,
               allegations or causes of actions for compensatory damages...,lost
               wages, benefits, and economic damages . .., and attorneys' fees,
               costs, disbursements, and expenses incurred by Plaintiff in this
               Action, as well as in connection with any other proceeding,
               administrative,judicial, or otherwise, and any other claim or action
               alleging any of the acts, transactions, occurrences, or omissions
               asserted in this Action or elsewhere arising out ofany conduct, acts,
               or omissions prior to, and as of the date of this Settlement
               Stipulation, including but not limited to those asserted in the Action.

(Stip. K 2.) Plaintiff, counsel for Defendants, and Judge Gold all signed the Stipulation. (See id.

at p. 12.) The undersigned so-ordered the Stipulation the following day. (See So-Ordered Stip.

(Dkt. 159).) On December 14,2017, Plaintiff moved the court to strike the 1099 Language.

(See Mot. to Strike.) The undersigned referred the motion to Judge Gold. (See Dec. 20, 2017

Order Referring Mot. to Strike(Dkt. 166).) On February 22,2018, Judge Gold issued an R&R

construing the motion as a motion to vacate under Rule 60(b) and recommending that the court

deny Plaintiffs motion in its entirety. (See R&R (Dkt. 179).) Then, on August 20,2018, the

undersigned adopted the R&R in full and denied Plaintiffs motion. (See Mem.& Order

("M&O")(Dkt. 195).)

        On January 21, 2019, Plaintifffiled another motion asking the court to vacate the

Stipulation pursuant to Rule 60(b). (Mot.) The undersigned referred Plaintiffs motion to Judge

Gold, who issued an R&R that the court deny Plaintiffs motion. (R&R.) Plaintiff objected to

the R&R (see PI. Obj.), Defendants responded (see Defs. Resp.), and Plaintiff replied (see PI.

Reply; PI. July 21, 2019 Letter; PI. July 24, 2019 Letter). Plaintiff has also requested a hearing

"on the concern that Defendants' counsel presented a fraudulent claim at the Settlement

Conference relating to the alleged lien." (PI. Mar. 3,2019 Letter(Dkt. 205).)
II.       LEGAL STANDARD


          A.    Standard of Review


        In reviewing an R&R from a magistrate judge,the district court may adopt "those

portions of[the R&R]to which no 'specific written objections' are made ... as long as the

factual and legal bases supporting the findings are not clearly erroneous." McCrarv v. Marks.

No. 17-CV-4368(JFB), 2018 WL 4204244, at *1 (E.D.N.Y. Sept. 4, 2018)(citing, inter alia.

Fed. R. Civ. P. 72(b));^Gesualdi v. Mack Excavation & Trailer Serv.. Inc.. No. 09-CV-2502

(KAM),2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010)("Where no objection to the[R&R]

has been filed, the district court need only satisfy itself that there is no clear error on the face of

the record."(internal quotation marks and citation omitted)). "A decision is 'clearly erroneous'

when the Court is,'upon review ofthe entire record, left with the definite and firm conviction

that a mistake has been committed.'" DiPilato v. 7-Eleven. Inc.. 662 F. Supp. 2d 333,339-40

(S.D.N.Y. 2009)(alteration adopted)(quoting United States v. Snow.462 F.3d 55, 72(2d Cir.

2006)).

        The district court must review de novo "those portions ofthe report...to which

objection is made." 28 U.S.C. § 636(b)(1);^Fed. R. Civ. P. 72(b)(3). To obtain this de novo

review, an objecting party "must point out the specific portions ofthe[R&R]"to which objection

is made. Sleepv's LLC v. Select Comfort Wholesale Corp.. 222 F. Supp. 3d 169, 174(E.D.N.Y.

2016); see also Fed. R. Civ. P. 72(b)(2)("[A] party may serve and file specific written objections

to the [R&R]."). If a party "makes only conclusory or general objections, or simply reiterates his

original arguments, the Court reviews the[R&R] only for clear error." Pall Corp. v. Entegris.

Inc.. 249 F.R.D. 48, 51 (E.D.N.Y. 2008)(citations omittedh see also Mario v. P & C Food Mkts.,
Inc.. 313 F.3d 758, 766(2d Cir. 2002)(holding that the plaintiffs objection to an R&R was not

specific enough to constitute an adequate objection under Rule 72(b)).

       "When an individual is proceeding pro se. his objections generally should be accorded

leniency and should be construed to raise the strongest arguments that they suggest." Bonano v.

Staniszewski. No. 12-CV-5879(DLl), 2017 WL 4220402, at *2(E.D.N.Y. Sept. 22,2017)

(alteration adopted)(citation and quotation marks omitted). "Nevertheless, even a pro se party's

objections to a Report and Recommendation must be specific and clearly aimed at particular

findings in the magistrate's proposal, such that no party be allowed a second bite at the apple by

simply relitigating a prior argument." Id (citation and quotation marks omitted).

       B.      Rule 60(b)

       Rule 60(b) allows a court to "relieve a party...from a final judgment, order, or

proceeding." Fed. R. Civ. P. 60(b). Rule 60(b)is an "extraordinary"judicial mechanism that

can only be invoked upon a showing of"exceptional circumstances." Nemaizer v. Baker. 793

F.2d 58,61 (2d Cir. 1986). The fact that Plaintiff is pro se is not, by itself, an "exceptional

circumstance" meriting relief under Rule 60(b). Williams v. N.Y.C. Dep't of Corrs.. 219 F.R.D.

78, 85(S.D.N.Y. 2003). The burden of proof is on the party seeking relief from judgment.

United States v. Int'l Bhd. of Teamsters. 247 F.3d 370, 391 (2d Cir. 2001), and "[t]he decision

whether to grant a party's Rule 60(b) motion is committed to the sound discretion ofthe district

court," Stevens v. Miller. 676 F.3d 62,67(2d Cir. 2012)(quotation marks and citation omitted),

m.     APPLICATION


       A.      Plaintiffs Claims Under Rule 60(b)(1) and (3)

       As an initial matter, Plaintiff did not object to Judge Gold's determination that all but one

of his claims are time barred. (See R&R at 3; PI. Obj.) Nor did his objections raise any new
arguments regarding the claims that Judge Gold found to be time barred; instead, he "reiterated

his original arguments," Pall Corp.. 249 F.R.D. at 51, regarding the allegedly fraudulent nature

of Defendants' expert report(Obj. at 3-7). Thus, the court need only review this portion ofthe

R&R for clear error.       Pall Corp.. 249 F.R.D. at 51: see also Bonano, 2017 WL 4220402, at

*2("[E]ven a pro se party's objections to a Report and Recommendation must be specific and

clearly aimed at particular findings in the magistrate's proposal,"(citation omitted)). However,

having reviewed the underlying record, the court notes that it would reach the same conclusion

under de novo review.


        Plaintiff did not specify which provisions of Rule 60(b) he believes apply to his claims.

However,as Judge Gold stated,"[m]ost of[PjlaintifFs arguments arise under Rule 60(b)(1),

which provides for relieffrom ajudgment or order on grounds of mistake, inadvertence, surprise,

or excusable neglect, or Rule 60(b)(3), which provides for like relief on grounds offraud,

misrepresentation, or misconduct." (R&R at 4.) In his motion. Plaintiff claims that Defendants

"(1) misrepresented that they were required by law to report the settlement amount on an I.R.S.

Form 1099,(2) misrepresented that they held a lien for medical services provided to [Pjlamtiff,

(3)fraudulently filed a false expert report, and(4)engaged in misconduct by not providing

[PJlamtiff with a copy of the stipulation prior to filing it with the court, thereby denying

[PJlamtiff an adequate opportunity to review the agreement before signing it." (R&R at 4(citing

Mot.    (3)(a),(b),(d),(e)).) These claims all turn on assertions of"fraud, misrepresentation, or

misconduct by an opposing party" under Rule 60(b)(3). Plaintiffs argument that the Stipulation

does not reflect the terms he believed he was agreeing to (Mot.^ 3(c)) is either another assertion

offraud by Defendants under Rule 60(b)(3) or a claim arising out of his own "mistake,

inadvertence, surprise, or excusable neglect" under Rule 60(b)(1). Either way, it, along with



                                                  6
Plaintiffs other claims arising under Rule 60(b)(3), is subject to the strict one-year time limit

imposed by Rule 60(c)(1). (See R&R at 3(quoting Fed. R. Civ. P. 60(c)(1)).) And, as Judge

Gold stated, this time limit ran out on November 9, 2018,^ more than two months before Plaintiff

filed the instant motion on January 21, 2019. (See R&R at 3-4.)

         Even if Plaintiffs claims under Rule 60(b)(1) and (3)had been timely raised, they fail on

the merits. His objections raise only one claim under Rule 60(b)(3)that the court has not

previously addressed: that Defendants filed a "fraudulent [rjeport," prepared by their expert

witness, which Plaintiff alleges "contained false information misrepresenting that the Defendants

acted lawfully." (Mot.^ 3(d).) Construed favorably to Plaintiff, this claim asserts fraud by

Defendants, and is therefore properly brought under Rule 60(b)(3). And under Rule 60(b)(3)

"[t]he moving party must demonstrate by clear and convincing evidence that the adverse party

engaged in fraud, misrepresentation, or other misconduct." Catskill Dev., L.L.C. v. Park Place

Entm't Corp.. 286 F. Supp. 2d 309, 312(S.D.N.Y. 2003)(citing, inter alia. Fleming v. N.Y.

Univ.. 865 F.2d 478,484(2d Cir. 1989)). "In addition, the moving party must show that this

conduct prevented the movant from fully and fairly presenting his case." Id,(alteration adopted)

(quotation marks and citation omitted).

         Plaintiff has not met his burden here. As Judge Gold noted, this claim is supported by

"nothing other than Plaintiffs self-serving statement." (R&R at 6.) This statement, by itself,

does not constitute highly convincing evidence and is therefore insufficient to meet the "strict

evidentiary requirements ofRule 60(b)," which "apply as well to pro se litigants."                   Marmev

V. Intergroove Media GMBH.No. lO-CV-4493 (SJF), 2014 WL 1224171, at *3(E.D.N.Y Mar.




^ The Stipulation was signed by the parties on November 8,2017, and the undersigned endorsed it and dismissed the
case with prejudice on the following day. (Stip.)
24,2014)rquoting Jedreicic v. Croatian Olympic Comm.. 190 F.R.D. 60, 77(E.D.N.Y. 1999)

(alterations adopted)).

         The remainder ofPlaintiffs claims under Rule 60(b)(1) and(3)substantially reiterate the

claims Plaintiff made in his first motion to vacate under Rule 60(b), which the court denied on

August 20, 2018. rSee M&O at 9-14.) They fail on the merits for the same reasons described in

that decision. (Id.)


         B.       Plaintiffs Claims Under Rule 60(b)(6)

         Plaintiffs final argument in favor of reconsideration is his claim that Judge Gold

improperly influenced his decision to settle by mischaracterizing how expert witness fees are

determined. (Mot. at 4-5.) As Judge Gold observed, this claim "arguably falls under Rule

60(b)(6), which applies to motions for relieffrom a finaljudgment, order, or proceeding for 'any

other reason thatjustifies relief.'"^ (R&R at 4-5.) Rule 60(b)(6)"is properly invoked only when

there are extraordinary circumstances justifying relief, when the judgment may work an extreme

and undue hardship, and when the asserted grounds for relief are not recognized in clauses (1)-

(5)ofthe Rule." Ritchie Capital Mgmt.. L.L.C. v. Coventry First LLC,No. 07-CV-3494(DLC),

2016 WL 6952248, at *4(S.D.N.Y. Nov. 28,2016)(quoting Nemaizerv. Baken 793 F.2d 58,63

(2d Cir. 1986)(quotation marks omitted)). The moving party must further show that it was

"faultless in the delay." Id (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship,

507 U.S. 380, 393 (1993)).

         In his motion. Plaintiff claims that Judge Gold informed him that an expert witness can

set her own fee when being deposed, and that proceeding with the case would therefore have

been costly. (Mot.^ 3(f).) Plaintiff asserts, however,that 28 U.S.C. § 1821(b)caps an expert's


^ Such a motion must "be made within a reasonable time." Fed. R. Civ. P. 60(c)(1). Because the argument fails on
the merits for the reasons discussed below, the court will not address whether it was timely raised.

                                                          8
witness fee at forty dollars per day plus approved expenses, and that it therefore would not have

been as costly as suggested to pursue the case. (Id) As Judge Gold noted in his R&R,this

argument is premised on a misunderstanding ofthe statute. (See R&R at 7-8.) Section 1821(b)

applies to fact witnesses, not expert witnesses. S^ DeRienzo v. Metro. Transit Auth.& Metro-

N. R.R.. No. Ol-CV-8138(CBM),2004 WL 67479, at *1 (S.D.N.Y. Jan 15,2004)

("Compensation offact witnesses is govemed by 28 U.S.C. § 1821 ...[and][c]ompensation of

expert witnesses is govemed by the Federal Rules of Civil Procedure.")

       In his objection. Plaintiff responds: "[ejven if Plaintiff misstates the law regarding what

an expert witness can charge for being deposed, such fees are not absolute, in that pursuant to

Rule 26(b)(4)(E)the Court may direct that an expert witness be deposed without payment if

manifest injustice would result without deposing the expert witness." (PI. Obj. ^ 1(b).) But

Plaintiff has provided no evidence that Judge Gold misinformed him about the law. In the

settlement conference Plaintiff references in making this claim. Judge Gold told Plaintiff:

               I'm not going to subject [the expert]to an hour or multiple hour long
               deposition for free when it is the plaintiffs responsibility to pay for
               that. So 1 don't want you confused and genuinely puzzled by what's
               in the report, but you're not going to have an opportunity without
               paying for the witness to dispute the report or argue with him about
               the report, or cross examine him about the report. You will have
               that opportunity at trial.

(Tr. ofNov. 8,2017 Settlement Conf.(Dkt. 160) at 24:21-25:4.) Plaintiff was aware ofthe

governing rule before attending the conference(see id. at 27:11-13), and did not provide any

reason to Judge Gold why not allowing him to depose the expert without cost would constitute

"manifest injustice." Moreover, Judge Gold made clear to Plaintiffthat he would have the

opportunity to question the expert further at trial if Defendants chose to call him as a witness,

and noted that Defendants would be expected to pay his fees in that event. (Id at 25:3-14.)
Judge Gold also advised Plaintiff several times that he did not have to agree to a settlement at the

conference. (Id at 27:25-28:19; 40:1-2; 40:17-21.)

       Having reviewed the transcript ofthe settlement conference,the court finds that Plaintiff

has not demonstrated the kind of"extraordinary circumstances" or "extreme and undue

hardship" needed to succeed on a Rule 60(b)(6) motion.         Nemaizer. 793 F.2d at 63. Plaintiff

had an opportunity to raise his concerns with the court, and was clearly informed that he did not

have to sign a settlement agreement if he did not wish to do so. The fact that he now regrets his

decision does not provide grounds for relief under Rule 60(b)(6).

       C.      Plaintiffs Other Arguments

       In his objection to the R&R,Plaintiff raises additional arguments that he did not raise in

his motion to vacate and that seem entirely unrelated. He argues, inter alia, that he was

unlawfully detained without bail during his criminal proceeding, was improperly determined to

be an incapacitated criminal defendant pursuant to Article 730 ofthe New York Criminal

Procedure Law, was transferred from Rikers Island to Creedmoor in violation of a court order,

and was subjected to involuntary commitment pursuant to a procedurally defective application.

(PI. Obj.    l(c)(i)-(iv).) He also contends that the court ignored his contentions regarding the

pendency of a state court action in denying his request for a temporary restraining order. (Id.

KKa).)

         These arguments largely relate to underlying substantive issues in the case, and are not

directly relevant to the order approving the Stipulation. Moreover, Plaintiff did not raise any of

these arguments in his initial motion to vacate, and so Judge Gold did not address them—and

could not have addressed them—^in his R&R.ISee Mot.; R&R.) Plaintiff has not provided any

additional information about the bases for these claims, nor has he produced any evidence



                                                 10
supporting his allegations. The court therefore finds that, in adding these conclusory assertions,

Plaintiff has not met his burden to show "exceptional circumstances" warranting the application

of Rule 60(b)'s "extraordinary"judicial mechanism.         Nemaizer. 793 F.2d at 61.

IV.    CONCLUSION


       For the foregoing reasons, the court ADOPTS IN FULL the R&R (Dkt. 206)and

DENIES Plaintiffs motion to vacate (Dkt. 198). The court also DENIES Plaintiffs request for a

hearing (Dkt. 205) as unnecessary.

       The Clerk of Court is respectfully DIRECTED to send a copy of this Order by certified

mail, retum receipt requested, to pro se Plaintiff at his address ofrecord.

       SO ORDERED.

                                                                       s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                            l^ICHOLAS G. GARAUFII
       August /5" ,2019                                              United States District Judge




                                                 11
